Citation Nr: 0305062	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  97-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1973, to include service in the Republic of Vietnam 
from May 1967 to October 1968.  He died in August 1991.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant was afforded a personal hearing before 
the RO in July 1997 and before the undersigned Veterans Law 
Judge in December 2002. It was agreed at the time of the 
December 2002 personal hearing that the issue before the 
Board was as stated on the title page of this decision. 
Transcripts of these hearings are of record.  This case was 
previously before the Board and was remanded in October 1999 
and April 2000.


FINDING OF FACT

The veteran died of medullary carcinoma of the thyroid, which 
developed as a result of exposure to Agent Orange during his 
service in Vietnam.


  


CONCLUSION OF LAW

The veteran's Agent Orange exposure in Vietnam contributed 
substantially and materially to cause his death.  38 U.S.C.A. 
§§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's testimony provided during her RO and Travel 
Board hearings as well as written statements by and on her 
behalf reflect her contention that, in essence, service 
connection for the cause of the veteran's death should be 
granted because there is medical evidence on file to support 
the finding that the veteran's exposure to Agent Orange in 
service resulted in the medullary carcinoma of the thyroid 
which caused his death.  

As noted above, the veteran served on active duty from 
November 1961 to August 1973, to include service in the 
Republic of Vietnam from May 1967 to October 1968.  

The record shows that the veteran died on August [redacted], 1991.  
He was 45 years old.  The death certificate reports the 
immediate cause of death as medullary carcinoma of the 
thyroid.  A review of his medical records reveals that the 
veteran was diagnosed with medullary carcinoma of the thyroid 
in April 1985.  During his  lifetime, the veteran had not 
been awarded service connection for any disability.

The veteran's treating physicians, T. W. Westmoreland, M.D., 
and T. A. McLeod, M.D., have provided statements which 
reflect their opinion that the veteran's medullary carcinoma 
of the thyroid which caused his death was a result of his 
exposure to Agent Orange in service.  These physicians have 
indicated that this opinion is based on their treatment of 
the veteran and their conversations with him regarding his 
exposure to Agent Orange during his Vietnam service.  
Specifically, in a September 1996 letter, Dr. Westmoreland 
stated that the veteran's carcinoma was a direct result of 
his exposure to Agent Orange.  Similarly, a March 1997 
statement from Dr. McLeod includes his opinion that medullary 
carcinoma of the thyroid is a rather unusual cancer.  This 
statement further reflects Dr. McLeod's opinion that the 
veteran's disease may well be associated with his own 
personal exposure to Agent Orange.  In this regard it is 
noted that Dr. McLeod is a member of a General Vascular and 
Oncological Surgery practice.  

A May 2002 VA medical opinion notes that the veteran's claims 
file was reviewed and it is noted that the veteran died in 
August 1991 due to medullary carcinoma of the thyroid, he was 
exposed to carcinogen, and the cancers recognized as related 
to Agent Orange exposure are listed.  The examiner's opinion 
consists of the conclusion that, after reviewing all of the 
records and data, the veteran's medullary carcinoma is not an 
Agent Orange related disease.  The examiner stated that the 
veteran's cancer was more likely a genetic disease.  

Pertinent law and regulations provide that service connection 
for the cause of a veteran's death may be established where 
evidence shows that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  The 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, § 201, 115 Stat. 976  (2001) (to be codified at 
38 U.S.C.A. § 1116).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more following his service in Vietnam, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  
In addition, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).

Consequently, given that the veteran served in the Republic 
of Vietnam during the statutorily designated period, the 
Board presumes his exposure to herbicide agents, such as 
Agent Orange.  Inasmuch as this new standard is more 
favorable to the appellant; the Board finds no prejudice in 
proceeding to the resolution of the appeal without previous 
notification to the appellant of the new rule.  Karnas v. 
Derwinski, 1 Vet. App.  308 (1991).

Having established exposure to Agent Orange during service, 
the remaining question is whether that exposure is related to 
the medullary carcinoma of the thyroid that caused the 
veteran's death.  

Due to the conflict in the medical opinions, the Board has 
given some thought to obtaining an additional opinion from an 
independent medical expert (IME).  See 38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901 [the Board may obtain an advisory medical 
opinion from an IME when, in its opinion, a medical opinion 
is warranted by the medical complexity or controversy 
involved in the appeal].  The necessity of obtaining such an 
opinion is left to the discretion of the Board.  See Bielby 
v. Brown, 7 Vet. App. 260, 269 (1994).  In this case, the 
Board does not believe that an IME opinion would shed 
additional light on the matter at hand.  The conflicting 
medical opinions of record agree that medullary carcinoma of 
the thyroid is a rare type of cancer.  The Board believes 
that under such circumstances it can do no better than to 
rely on the opinions already of record.  

Upon consideration of the foregoing, the Board has determined 
that the medical and other evidence in this case is at least 
in equipoise as to the question of whether the medullary 
carcinoma of the thyroid that caused the veteran's death was 
etiologically related to his exposure to Agent Orange during 
his period of military service in the Republic of Vietnam.  
While there is medical evidence both for and against the 
appellant's claim, the Board finds that the evidence in 
support of the claim is more persuasive because it is based 
on examinations of and conversations with the veteran prior 
to his death.  Moreover, the opinions in support of the 
appellant's claim are more extensive than the one sentence 
conclusion provided by the VA examiner which is against her 
claim.  In this regard, it is noted that the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Accordingly, affording all reasonable doubt in favor of the 
appellant, the Board finds it more likely than not that the 
veteran's exposure to herbicides during service resulted in 
his incurring medullary carcinoma of the thyroid which in 
turn led to his death.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Service connection for the cause of the veteran's 
death is warranted.  The appellant's claim is granted.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
Board need not consider whether there has been full 
compliance with the notice and assistance provisions of VCAA 
since there is no resulting prejudice to the appellant as a 
result of any failures in this regard in light of the Board's 
favorable determination as to the issue on appeal.


ORDER

Service connection for the cause of the veteran's death is 
granted.





		
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

